Name: Commission Decision of 12 May 1978 authorizing the French Republic not to apply Community treatment to woven fabrics of synthetic fibres (discontinuous or waste), unbleached or bleached, falling within subheading ex 56.07 A (NIMEXE code 56.07-01, 04, 05, 07, 08, 11, 13, 14, 16, 17, 18, 21, 23, 24, 26, 27, 28, 32, 33, 34, 36) of the Common Customs Tariff, originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-03

 nan